ORDER
The order denying the petition for rehearing and rejecting the suggestion for re hearing en banc, filed on July 5, 1995, is ordered published, along with Judge Reinhardt’s dissent from the order rejecting the suggestion for rehearing en banc.
Before: Thomas TANG, Stephen S. TROTT, and Ferdinand F. FERNANDEZ, Cii’cuit Judges.
ORDER
The panel has voted to deny rehearing and to reject rehearing en banc.
*301The panel voted as follows: Judges Tang and Trott vote to deny appellee’s petition for rehearing. Judge Trott votes to deny suggestion for rehearing en bane, Judge Tang recommends rejection of the suggestion for rehearing en banc. Judge Fernandez would grant rehearing en banc.
The full court was advised of the suggestion for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the unrecused active judges in favor of en banc consideration. Fed.R.App.P. 35. Judge Reinhardt dissents from the denial of rehearing en banc and is joined by Judge Pregerson; Judge Hawkins also joins the dissent excepting the first paragraph thereof.
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.
The dissent is ordered to be filed with this order.